         Case 1:18-cr-00328-KPF Document 441 Filed 03/20/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 20, 2021



BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Anilesh Ahuja, et al.
                       S1 18 Cr. 328 (KPF)

Dear Judge Failla:

               The Government writes in opposition to the defendants’ March 19, 2021 request to
extend the briefing schedule for their post-trial motions by an additional three weeks. (Dkt. 440).
As set forth below, the Court should not alter the current schedule, including because one of the
two AUSAs handling this matter presently expects to go on parental leave in late April during the
window the defendants now propose the Government prepare its opposition.

                On February 16, 2021, the Court issued an Order directing the parties to confer and
submit to the Court a proposed briefing schedule on the defendants’ anticipated post-trial motions.
(Dkt. 431). The Government initially proposed that the defendants file their motions within three
week, by March 9, with the Government’s opposition due three weeks thereafter, by March 30.
The defendants indicated that they needed almost six weeks to file any motions, until March 26,
and that they also wanted three weeks to file a reply brief. In an effort to reach a compromise, the
Government proposed that the defendants file their motions within a month, by March 16 or 17.
The defendants responded that they were unable to file motions before March 26 including because
of various other commitments and scheduling issues. Rather than burden the Court with a briefing
scheduling dispute, the Government agreed to the briefing schedule that the defendants indicated
they required: almost six weeks to make motions (March 26), three weeks for the Government to
file its opposition (April 16), and three weeks for the defendants to file any reply (May 7). The
Court so-Ordered this schedule. (Dkt. 436).

              Yesterday, the defendants asked the Court to extend the agreed upon briefing
schedule by three weeks — giving them almost nine weeks to prepare motions — without asking
the Government its position. (Dkt. 440). The Government objects to any further extension. The
defendants have had sufficient time to review the record and prepare any post-trial motions they
wish to make. These post-trial proceedings began almost nine months ago, AUSA Metzner
         Case 1:18-cr-00328-KPF Document 441 Filed 03/20/21 Page 2 of 2

                                                                                         Page 2


completed his review almost six months ago, and the Government filed its declarations over a
month ago. Moreover, the extension that the defendants request would prejudice the Government.
One of the two Assistant U.S. Attorneys handling this matter presently expects to start parental
leave beginning in late April, and thus will be unavailable for a significant portion of the time
period that the defendants now propose the Government prepare its opposition. Accordingly, the
Court should deny the defendants’ motion for an extension.

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                                By:   /s/
                                                   Andrea M. Griswold
                                                   Joshua A. Naftalis
                                                   Assistant United States Attorneys
                                                   (212) 637-1205/2310

cc:    Counsel of record
